Citation Nr: 1709538	
Decision Date: 03/28/17    Archive Date: 04/07/17

DOCKET NO.  16-09 569	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).  

2.  Entitlement to service connection for depression, to include as secondary to a service-connected disorder.  

3.  Entitlement to service connection for bilateral pes planus.  

4.  Entitlement to service connection for dermatitis.  

5.  Entitlement to service connection for bilateral hearing loss.  

6.  Entitlement to service connection for tinnitus.

7.  Entitlement to service connection for ulcerative colitis with colectomy and permanent ileostomy with hepatomegaly.  

8.  Entitlement to service connection for erectile dysfunction, to include as secondary to a service-connected disorder.
REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Steve Ginski, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1943 to February 1946.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from June and October 2014 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.


FINDING OF FACT

In March 2017, prior to promulgation of a decision, the Board was notified that the Veteran had died on in October 2016.


CONCLUSION OF LAW

Due to the death of the Veteran, the Board has no jurisdiction to adjudicate the merits of the claims at this time. 38 U.S.C.A. § 7104 (a) (West 2014); 38 C.F.R. § 20.1302 (2016); but see Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008).



REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the Veteran in this case died during the pendency of the appeal.  As a matter of law, an appellant's claim does not survive his death.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994). 

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran. 38 C.F.R. § 20.1106 (2016).  The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of the appellant's death.  See 38 U.S.C.A. § 5121A (West 2014); 79 Fed. Reg. 52,977, 52,982 (Sept. 5, 2014) (to be codified at 38 C.F.R. § 3.1010 (b)).  An eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA office from which the claim originated (listed on the first page of this decision).  79 Fed. Reg. 52,977, 52,982 (Sept. 5, 2014) (to be codified at 38 C.F.R. § 3.1010 (b)).


ORDER

The appeals are dismissed.  




____________________________________________
	A. ISHIZAWAR
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


